t c memo united_states tax_court michael g kroposki petitioner v commissioner of internal revenue respondent docket no filed date held p failed to prove that any portion of a payment he received from his former employer after being laid off constitutes damages excludable under sec_104 i r c michael g kroposki pro_se michael p breton for respondent memorandum opinion halpern judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the only issue to be decided is whether petitioner may exclude from gross_income any portion of a payment received pursuant to a settlement agreement in unless otherwise noted all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and accordingly will not separately set forth those findings we will include additional findings_of_fact in the discussion that follows petitioner bears the burden_of_proof on all questions of facts rule a background at the time the petition was filed petitioner resided in monroe new york petitioner was born in and reached the age of in petitioner was employed as an attorney with boehringer ingelheim pharmaceutical inc boehringer from date through date by letter dated date from boehringer the march letter petitioner was notified that effective date he would be permanently laid off as part of a restructuring within the company the restructuring petitioner was one of a number of boehringer employees laid off on account of the restructuring the laid off employees the laid off employees were offered a package of benefits among those benefits was a payment entitled special severance payment the amount of the special severance payment offered to a particular laid off employee was determined pursuant to a generally applicable schedule that took into account years_of_service and base salary the amount of the special severance payment offered to petitioner was dollar_figure petitioner was given until date to accept that special severance payment by signing an agreement entitled separation agreement the separation agreement petitioner did not sign the separation agreement and as a result did not receive the special severance payment offered to him petitioner retained a lawyer who wrote to boehringer on date the april letter stating that boehringer’s termination of petitioner’s employment violated the age discrimination in employment act ‘adea’ u s c sec_621 et seq adea the april letter invites settlement but threatens litigation under the adea and any other theories that are meritorious by counsel boehringer responded to the april letter with a letter of its own dated date denying any grounds for an adea claim but allowing for further discussion following one or more telephone conversations between counsel for boehringer and counsel for petitioner boehringer’s counsel again wrote to petitioner’s counsel on date the june letter the june letter recites various separation benefits that petitioner already had received offers to increase the original severance offer to petitioner by dollar_figure offers to make the total_payment in date as requested by petitioner and notes that the following documents accompany the letter a draft letter of recommendation that would be signed by the appropriate boehringer official and a revised release and settlement agreement subsequent to the june letter petitioner and boehringer entered into an agreement entitled settlement and general release agreement the final agreement the final agreement contains numerous recitals including the following that petitioner’s employment relationship with boehringer had been terminated that petitioner has made certain claims for damages against boehringer including those set forth in the april letter that petitioner alleges that the termination of the employment relationship was unjust and discriminatory and that boehringer denies those allegations and asserts that it was legally entitled to terminate its employment relationship with petitioner in consideration of the terms covenants and conditions of the final agreement petitioner and boehringer agree as follows among other things in full settlement of all of releasor's petitioner's claims related to the employment relationship and the termination of the employment relationship company boehringer shall pay to releasor no earlier than date and no later than date the sum of dollar_figure company may withhold from said payment federal_insurance_contributions_act tax federal and state taxes releasor has not filed any complaints claims or actions against company with any state federal or local agency or court and will not do so releasor hereby fully releases discharges and waives any and all claims counts causes of action and demands of every kind and nature whether or not now known to releasor arising out of releasor and company's employment relationship or the termination of the employment relationship which releasor has or under any circumstances could or might have against company including its parent_corporation subsidiaries releasor understands that this agreement and the release of claims contained herein covers all claims relating to the employment relationship or the termination of the employment relationship resulting from any act or omission by or on the part of company committed or omitted prior to the execution of this agreement including but not limited to any and all claims under title vii of the civil rights act of u s c section e et seq any and all claims under the civil rights act of u s c section any and all claims under the americans with disabilities act of u s c section et seq any and all rights or claims under the age discrimination in employment act u s c sec_621 et seq any and all claims under the employee retirement income security act u s c sec_1001 et seq any and all claims under the connecticut fair employment practices statutes cgs sec_46a-60 et seq any and all contract or tort claims and any and all other claims under any federal state or local statute or ordinance or under any federal state or local common_law it is acknowledged that releasor may hereafter discover claims or facts in addition to or different from those which releasor now knows or believes to exist with respect to the subject matter of this agreement and which if known or suspected at the time of executing this agreement may have materially affected this settlement releasor nevertheless hereby waives any right claim or cause of action that might arise as a result of such different or additional claims or facts the purpose of this agreement is to provide for an amicable settlement of any and all claims releasor may have relative to the employment relationship or the termination of the employment relationship numbered paragraphs through of the final agreement are substantially identical to provisions of the separation agreement which petitioner had refused to sign pursuant to the final agreement petitioner received dollar_figure from boehringer in date the payment boehringer withheld taxes including federal_income_tax from the payment and issued to petitioner a form_w-2 which indicates that information relating to the payment was being furnished to the internal_revenue_service petitioner did not include the payment as an item_of_gross_income in his federal_income_tax return respondent determined a deficiency in tax on the basis that petitioner had omitted the payment as an item_of_gross_income described as wages of dollar_figure petitioner timely petitioned this court assigning error to respondent’s determination_of_a_deficiency and averring in support of that assignment that the payment had been received in settlement of claims for defamation fraud misrepresentation emotional distress and age discrimination related to petitioner’s wrongful discharge from the employ of boehringer in the petition petitioner concedes that any portion of the payment received in settlement of his claim of age discrimination is an item_of_gross_income and that respondent did not err in adjusting his income accordingly petitioner describes the issue for decision as one of apportionment apportioning the payment between personal tortious injury and the age discrimination claim respondent denies both petitioner’s assignment of error and the facts averred in support thereof discussion gross_income means all income from whatever source derived unless excluded by law sec_61 sec_1_61-1 income_tax regs generally compensation_for services including termination or severance_pay is an item_of_gross_income sec_61 sec_1_61-2 income_tax regs with an exception not here relevant gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness sec_104 the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs emphasis added only payments received to settle bona_fide disputes may be excluded under sec_104 see eg 35_f3d_93 2d cir respondent argues that the payment is an item of taxable compensation_for services viz severance_pay petitioner does not disagree that if the payment is compensation_for services it is taxable compensation_for services rather petitioner argues that the payment is not compensation_for services but is damages received in settlement of various claims petitioner requests that this court apportion the payment between damages received on account of his claim of age discrimination which petitioner concedes is an item_of_gross_income see 515_us_323 recovery under the age discrimination in employment act of is not excludable under sec_104 and damages received on account of his other claims which petitioner argues are claims for damages on account of personal injuries within the meaning of sec_104 sec_104 damages we need not make the apportionment requested by petitioner because petitioner has failed to prove that he received any sec_104 damages when petitioner was laid off by boehringer he like other laid off employees was offered a package of benefits that included a special severance payment to obtain a special severance payment petitioner had to sign the separation agreement which he did not do instead petitioner entered into negotiations with boehringer concerning his rights under the adea and any other theories that are meritorious apparently boehringer did not think much of petitioner’s claims but did offer to increase what it described as the original severance offer by dollar_figure petitioner and boehringer ultimately entered into the final agreement and pursuant thereto petitioner received the payment upon consideration of all the facts and circumstances we believe and so find that boehringer simply extended the period during which petitioner could accept its original offer of a special severance payment sweetening it a bit and eventually petitioner accepted the sweetened offer that finding is supported by the terms of the final agreement which in relevant part is substantially the same as the separation agreement the testimony of cassandra nikituk director of human resources for boehringer and one familiar with personnel matters in connection with the restructuring also supports that finding ms nikituk was the boehringer official responsible for determining the amount of the special severance payment that would be offered to each laid off employee and for authorizing payment of that amount she testified that the payment to petitioner was not the only case in which an offer of a special severance payment to a laid off employee was extended although ms nikituk was not directly involved in the negotiations with petitioner she testified that at one point she was asked by a boehringer attorney to approve and she did approve an additional dollar_figure as a severance amount to settle this case amicably lastly ms nikituk testified that it was always her understanding that the payment to petitioner constituted severance_pay in webb v commissioner tcmemo_1996_50 where we determined that an amount received by an employee leaving the employ of international business machines corp ibm was severance_pay based on tenure and not damages we accepted the dictionary definition of the term severance_pay as an allowance usually based on length of service that is payable to an employee on termination of employment citing webster’s ninth collegiate dictionary that is an appropriate definition for this case and we believe it describes a portion if not all of both the special severance payment offered to petitioner and the payment special severance payments were determined under a schedule generally applicable to laid off employees based on years_of_service and base salary that is enough for us to find that at least a portion of each special severance payment was severance_pay we assume that each special severance payment was also made in consideration of the various releases contained in each of the separation agreements we need not determine however what portion of the consideration in each special severance payment--and in particular the special severance payment offered to petitioner--was attributable to such releases because petitioner does not argue nor would we find based on the evidence in this case that any of the amount of the special severance payment offered to petitioner constituted sec_104 damages cf eg webb v commissioner supra payment made to departing ibm employee who signed a similar release was not sec_104 damages 35_f3d_93 2d cir similar result with respect to at t communications inc employee signing a full legal release therefore since we have found that boehringer simply extended the period during which petitioner could accept its original offer of a special severance payment sweetening it a bit the payment does not constitute sec_104 damages at least to the extent of dollar_figure the amount of the special severance payment offered to petitioner the remaining portion of the payment dollar_figure the additional payment is not separately dealt with in the final agreement and therefore we must look outside of the final agreement to determine its character cf 98_tc_1 if the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor in determining any exclusion under sec_104 is ‘the intent of the payor’ as to the purpose in making the payment citing 349_f2d_610 10th cir affg t c memo 88_tc_834 affd without published opinion 845_f2d_1013 3d cir ms nikituk was respondent’s witness although she did not directly participate in the negotiations with petitioner she testified that she understood the additional_amount to be a severance amount to settle this case amicably petitioner could have called someone from boehringer with direct knowledge of those negotiations in an attempt to support petitioner’s position that some portion of the additional_amount or indeed the payment itself was sec_104 damages but he failed to do so we can infer from that failure that such testimony would not have been favorable to petitioner 101_tc_374 affd without published opinion 40_f3d_385 5th cir 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir we are thus left only with petitioner’s testimony that some portion of the additional payment was in settlement of claims for sec_104 damages petitioner’s testimony that he made specific claims to boehringer on grounds other than his adea claim and that those claims were settled pursuant to the final agreement was after- the-fact self-serving and uncorroborated we are unwilling to and need not accept that testimony at face value see eg 975_f2d_534 8th cir affg in part revg in part tcmemo_1991_140 808_f2d_312 4th cir affg tcmemo_1985_107 petitioner has failed to prove that boehringer intended any of the additional payment to be sec_104 damages more generally petitioner has failed to prove that any of the additional payment constitutes sec_104 damages in conclusion petitioner has failed to prove that any of the payment constitutes sec_104 damages respondent’s determination_of_a_deficiency in tax is sustained decision will be entered for respondent
